Case 3:19-cr-00630-B Document 26 Filed 02/21/20 Page1ofi PagelD 109

CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)

 

2. PERSON REPRESENTED

1. CIR./DIST./ DIV. CODE
O5TXN3 Steven Dean Anthony

 

VOUCHER NUMBER

 

 

3. MAG. DKT./DEF. NUMBER 4. DIST. DKT./DEF. NUMBER

3:19-cr-00630-B *SEALED* - 02

5. APPEALS DKT./DEF. NUMBER 6, OTHER DKT. NUMBER

 

7, IN CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY

 

9. TYPE PERSON REPRESENTED 10, REPRESENTATION TYPE

Felony O Petty Offense ( Adult Defendant O Appellant (See Instructions)
USA v. SEALED CO Misdemeanor C Other O Juvenile Defendant ( Appellee | CC
O Appeal O Other

 

 

11, OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) /fmore than one offense, list (up to five) major offenses charged, according to severity of offense.
21 USC § 846 Conspiracy to Possess with Intent to Distribute a Controlled Substance

 

12, ATTORNEY’S NAME (First Name, M.1., Last Name, including any suffix),
AND MAILING ADDRESS
Christopher W. Lewis
3400 Carlisle St
Suite 200
Dallas, TX 75204

(214) 522-9404
Telephone Number : =

we

 

14. NAME AND MABLING ADORESS OF LAW FIRE [Oy Prove Per Mtructions)

IRN [OME
RICT OF TEXAS

NORTHE}

 

 

13. COURT ORDER

 O Appointing Counsel

OF Subs For Federal Defender
O P Subs For Panel Attorney

O C Co-Counsel
O R_ Subs For Retained Attorney
O Y Standby Counsel

Prior Attorney’s

 

Appointment Dates:
0 Because the above-named person represented has testified
satisfied this Court that he or she (1) is financially unable to enfploy\counsel and (2) does
not wish to waive counsel, and because the interests of justice §0 require, the attorney whose
name appears in Item 12 is appointed to,
OO Other (See Instruc:

er oath or has otherwise

    
   
 
 
 

 
 

Signatur’ ‘of Presiding
2/21/2020

Date of Order Nunc Pro Tunc Date
Repayment or partial repayment ordered from the person represented for this service at time
appointment. O YES Q NO

 

 

 

FOR COURT USE ONLY

 

CATEGORIES (Attach itemization of services with dates) HOURS

“© CLAIMED

TOTAL MATH/TECH. MATH/TECH.
AMOUNT ADJUSTED ADJUSTED
CLAIMED. HOURS AMOUNT

ADDITIONAL
REVIEW

 

. Arraignment and/or Plea

 

. Bail and Detention Hearings

 

Motion Hearings

 

Trial

 

. Sentencing Hearings

 

Revocation Hearings

 

In Court
me I> fo jo fe [ol|p

. Appeals Court

 

a

_ Other (Specify on additional sheets)

 

(RATE PER HOUR=$ ) TOTALS:

 

16. |a. Interviews and Conferences

 

. Obtaining and reviewing records

 

. Legal research and brief writing

 

. Travel time

 

. Investigative and other work (Specify on additional sheets)

Out of Court
ojaje ic

 

(RATE PER HOUR=$ ) TOTALS:

 

17,_| Travel Expenses (lodging, parking, meals, mileage, etc.)

 

 

18. | Other Expenses (other than expert, transcripts, etc.)

 

 

GRAND TOTALS (CLAIMED AND ADJUSTED):

Vv Vv

 

 

 

 

19, CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE

FROM: TO:

20, APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION

 

 

 

22. CLAIM STATUS O Final Payment O Interim Payment Number

representation? O YES O NO If yes, give details on additional sheets.
I swear or affirm the truth or correctness of the above statements,

Signature of Attorney

Have you previously applied to the court for compensation and/or reimbursement for this case? O YES OF NO
Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this

O Supplemental Payment
If yes, were you paid? O YES ONO

Date

 

 

 

APPROVED FOR PAYMENT — COURT USE ONLY

 

23. INCOURT COMP.

24. OUT OF COURT COMP. | 25. TRAVEL EXPENSES

26. OTHER EXPENSES % TOTAL AMT. APPR./CERT.

 

28. SIGNATURE OF THE PRESIDING JUDGE

DATE 28a. JUDGE CODE

 

29, INCOURT COMP.

 

 

30. OUT OF COURT COMP. | 31. TRAVEL EXPENSES

32. OTHER EXPENSES % TOTAL AMT. APPROVED

 

in excess of the statutory threshold amount.

 

34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved | DATE

34a. JUDGE CODE

 

 

 

 

 

 
